Title: To George Washington from Thomas Newton, Jr., 9 June 1795
From: Newton, Thomas Jr.
To: Washington, George


          
            Sir
            Norfolk [Va.] June 9th 1795.
          
          Your favor of the 24th Ulto I received & have made enquiry after the plants they are not yet arived, I am inform’d shou’d they come in I will take care of them & send them to Mount Vernon. I have no hopes of ever getting in the debts due you from Jno. Smith, Willis Pugh & Goodrich Boush, they lost their property during the war & I loose by Smith & Boush 500£ at least. Messrs Phripp & Bowdoin & Phripps debts I expect to get the affairs of those are yet unsettled. on examining my accts I find £36 is charged in Novr 1773 which if right is omitted in the acct I sent you when time & oppertunity serves be pleased to examine. it will ever give me pleasure to render any services to you here & beg you’l command me whenever you may have occassion. this place is growing fast & of consequence in trade & whenever the canal is finished it will have great advantages as ten miles land Carriage communicates with the Yadkin above the falls which I am told cannot be made passable & above is fine navigation for a long distance, the high price of labourers retards the work

much, but I have hopes in two or three years it be open about half I expect will be dug by ⟨Xmas⟩ the bottom is firm & good & the earth fine. I am with the greatest respect Yr Obt Servt
          
            Thos Newton
          
          
            I never cou’d find out who collects Balfour & Barauds debts, large sums must be owing them here-abouts.
          
        